Citation Nr: 1525610	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for night sweats, to include as due to an undiagnosed illness attributable to the Veteran's Persian Gulf service.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 through October 1983 and from December 1990 to May 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for psoriasis and night sweats are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for psoriasis and night sweats were denied in an October 2008 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a November 2008 letter, he did not perfect an appeal, and new and material evidence was not received within the one-year appeal period. 

2.  Evidence received since the October 2008 rating decision relates to an unestablished element necessary to substantiate the Veteran's claim of entitlement to service connection for psoriasis and raises a reasonable possibility of substantiating that claim.  

3.  Evidence received since the October 2008 rating decision relates to an unestablished element necessary to substantiate the Veteran's claim of entitlement to service connection for night sweats and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for psoriasis is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2014).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for night sweats is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2008, the Veteran submitted claims of entitlement to service connection for psoriasis and night sweats, which were denied in an October 2008 rating decision. Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a November 2008 letter, he did not perfect an appeal.  Additionally, new and material evidence was not received within the one-year appeal period.  Thus, the April 2008 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2014).

In June 2010, the Veteran submitted claims to reopen the issues of entitlement to service connection for psoriasis and night sweats.  In an August 2010 rating decision, the RO denied both claims on the merits.  Thereafter, the Veteran perfected an appeal.  The Board must decide that new and material evidence has been presented before addressing the merits of the claims.  See 38 U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the RO's October 2008 rating decision, the substantive evidence of record consisted of the Veteran's available service treatment records.  The RO denied the Veteran's claims, finding that there was no evidence of treatment for psoriasis or night sweats during service and no evidence that either of the claimed conditions existed. 

Since the October 2008 rating decision, the evidence of record includes post-service private treatment records, a July 2011 VA Gulf War examination report, and the Veteran's testimony during a March 2015 hearing before the Board.  The Board finds that this evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, both of the previous denials were based on the lack of a current disability and the lack of a nexus.  

A review of the Veteran's private treatment records reveals a current diagnosis of psoriasis.  Accordingly, the Board finds that the new evidence is material to the Veteran's service connection claim for psoriasis.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (holding that the threshold for reopening a claim is low and does not require a veteran to present evidence as to each previously unproven element of a claim, but merely new and material evidence as to at least one of the bases of the prior denial).  

With respect to the Veteran's service connection claim for night sweats, the Veteran testified during the March 2015 Board hearing that he first started experiencing recurrent night sweats in the early 1990's, shortly after returning from service near the Persian Gulf.  He stated that sometimes they were so severe that he had to change his clothing during the night.  As the Veteran has testified to experiencing persistent and recurrent symptoms of a disability, the Board finds that the new evidence is material to the Veteran's service connection claim for night sweats.  See 38 U.S.C.A. § 5103A; see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  

Thus, the Board finds that the Veteran has submitted both new and material evidence with respect to the claims of entitlement to service connection for psoriasis and night sweats.  Accordingly, both of the above-captioned claims are reopened.  See Shade, 24 Vet. App. at 117.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for psoriasis is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for night sweats is reopened, and to that extent only, the appeal is granted.


REMAND

I.  Service Connection for Psoriasis

The Veteran seeks service connection for psoriasis, which he contends was caused by hazardous exposures while serving in the Persian Gulf War.  During the March 2015 Board hearing, the Veteran testified that he never had any skin problems prior to his service near the Persian Gulf.  He stated that almost immediately after returning from the Persian Gulf area, he started experiencing symptoms of severe skin dryness and peeling, particularly on his hands and ears.  

A September 1998 report of medical history, which was provided during a routine Reserve physical examination, shows that the Veteran reported having psoriasis "years ago."  A March 2008 private treatment record indicates that the Veteran reported having a rash on his ears "off and on" for about a year.  The treatment provider indicated that the diagnosis was either atopic dermatitis or psoriasis.  Private treatment records dated June 2009 and January 2010 show a diagnosis of psoriasis, for which the Veteran was prescribed topical Elocon ointment.  

During a July 2011 VA Gulf War examination, the Veteran reported experiencing symptoms of psoriasis on his hands and ears immediately upon returning from the Persian Gulf area in 1991.  He stated that his symptoms were intermittent and usually improved in the summer.  The Veteran reported treating his symptoms with a topical corticosteroid cream on a constant basis from September through March.  However, the symptoms did not permanently resolve with treatment.  The examiner indicated that the Veteran's claims file was not available for review, and there were no skin symptoms present at the time of the examination.  Therefore, the examiner was unable to provide a diagnosis or determine whether a current skin disorder was related to a specific exposure event in the Persian Gulf.
 
Because the July 2011 VA examiner did not review the Veteran's claims file, the Board finds that a remand is necessary in order to provide the Veteran with another VA examination and to obtain an etiological opinion which addresses the above-referenced medical evidence.

II.  Service Connection for Night Sweats

The Veteran seeks service connection for night sweats, to include as due to an undiagnosed illness attributable to his service near the Persian Gulf.  As previously noted, the Veteran testified that he first started experiencing recurrent night sweats in the early 1990's, shortly after returning from the Persian Gulf area.  He stated that he never received any treatment or a diagnosis related to his night sweats.  

Service connection may be established for a veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014); 76 Fed. Reg. 81834 (Dec. 29, 2011).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. 
§ 101(33) (West 2014). 

Personnel records confirm that the Veteran served in the Southwest Asia Theater of operations in support of Operation Desert Shield/Storm from December 1990 to April 1991.  Thus, the Veteran is a Persian Gulf War veteran for compensation purposes.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Veteran has not received a VA examination pursuant to his service connection claim for night sweats, and his symptoms of night sweats were not addressed during the July 2011 VA Gulf War examination.  

Generally, a VA examination is necessary prior to a final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's assertions that he first started experiencing recurrent night sweats shortly after his service in the Persian Gulf War are competent evidence as to factual matters of which he has first-hand knowledge and the presence of observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the record contains competent evidence of persistent or recurrent symptoms which became manifest after the Veteran's service in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317.  Because there is at least an indication that the Veteran's night sweats may be related to his active duty, and there is no competent medical evidence of record addressing the etiology of the Veteran's night sweats, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate examination to determine whether psoriasis and night sweats are related to the Veteran's military service.  All electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must:

a.)  Provide an opinion as to whether any currently or previously diagnosed skin disorder, to include psoriasis, was incurred in or due to the Veteran's active duty, to include as due to an exposure near the Persian Gulf.  In doing so, the examiner must specifically consider and discuss the Veteran's statements, the September 1998 report of medical history showing that the Veteran reported having psoriasis "years ago" and the private treatment records dated March 2008, June 2009, and January 2010, relating to treatment for psoriasis.

b.)  Provide a diagnosis for any disability found related to the Veteran's symptoms of night sweats.  If a diagnosis pertaining to the Veteran's night sweats is rendered, the examiner must provide an opinion as to whether the diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty, to include as due to an exposure near the Persian Gulf.

c.)  If a diagnosis pertaining to the Veteran's night sweats is not rendered, the examiner must provide an opinion as to whether the Veteran's symptoms of night sweats constitute an undiagnosed illness associated with the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated, to include all relevant evidence submitted since the November 2014 supplemental statement of the case.  If a benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


